OPINION
ROTH, Circuit Judge:
Virgin Islands Taxi Association (VITA) appeals the Appellate Division of the appeal. District Court of the Virgin Islands’ award of costs and attorney fees to East End Taxi Services (EETA). EETA had moved under Virgin Islands Rule of Appellate Procedure 30 for attorneys fees and costs associated with an earlier appeal to the Appellate Division. The Appellate Division granted the motion on January 30, 2012. Because the trial court has not yet resolved the underlying merits of VITA’s request for injunctive relief against EETA, we conclude that this order is not a final one. Thus, we cannot exercise appellate jurisdiction over this matter under 48 U.S.C. § 1613a(c). Catlin v. United States, 324 U.S. 229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945). We will dismiss the appeal.